DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 15 July 2022, the claims were amended. Based on these amendments, the claim objection set forth in the previous office action has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory Fisher on 16 August 2022.
The claims have been amended as follows:

18.	(currently amended) The method of making of claim 15, wherein the positioning of the insert in the mold cavity comprises:
securing the insert to [[a]] the platen with, in part, the mask; and
positioning the platen having the insert mechanically coupled thereon in the mold cavity.

************
Claim 18 has been amended to be consistent with claim 13, which now refers to “a platen”.

Allowable Subject Matter
Claims 13-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed in the office action dated 22 March 2022, the combination of U.S. Patent No. 5,193,240 (“Salpietro”) and U.S. Patent No. 5,453,230 (“McClellan”) discloses all the limitations of claims 13 and 23 as previously filed. Claim 13 has been amended to require magnetically coupling a mask with a platen. Similarly, claim 23 requires a mask magnetically coupled with a platen. 
McClellan discloses a mechanical connection. Specifically, the securing device 36 is connected to the mold bottom 30 using a groove 38 and tongue 42. See Figure 2 and lines 60-64 in column 4. McClellan fails to disclose a magnetic coupling, as required by claims 13 and 23. The remaining prior art also fails to disclose or suggest such a feature. Furthermore, the prior art fails to provide evidence that mechanical and magnetic couplings are known substitutes for one another in the context of coupling a mask to a platen.
Claims 14-18 and 20-22 are allowed based on their dependency from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726